UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 0-13295 CATERPILLAR FINANCIAL SERVICES CORPORATION (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 37-1105865 (I.R.S. Employer Identification No.) 2120 West End Ave., Nashville, Tennessee (Address of principal executive offices) 37203-0001 (Zip Code) Registrant's telephone number, including area code:(615) 341-1000 The Registrant is a wholly-owned subsidiary of Caterpillar Inc. and meets the conditions set forth in General Instruction (I)(1)(a) and (b) of Form 10-K, and is therefore filing this Form with the reduced disclosure format. Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered 5.125% Medium-Term Notes Series F due October, 2011 New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes [ü]No [] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes []No [ü] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ü]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[ü] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [ ]Non-accelerated filer [ü]Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes []No [ ü] As of February 22, 2011, one share of common stock of the registrant was outstanding, which is owned by Caterpillar Inc. TABLE OF CONTENTS Page Part I Item 1. Business 1 Item 1A. Risk Factors 4 Item 1B. Unresolved Staff Comments 10 Item 2. Properties 10 Item 3. Legal Proceedings 10 Part II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 10 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 26 Item 8. Financial Statements and Supplementary Data 26 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 26 Item 9A. Controls and Procedures 27 Item 9B. Other Information 27 Part III Item 14. Principal Accounting Fees and Services 28 Part IV Item 15. Exhibits, Financial Statement Schedules 29 PART I CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Certain statements contained in this Annual Report on Form 10-K may be considered "forward-looking statements" as that term is defined in the Private Securities Litigation Reform Act of 1995.These statements may relate to future events or our future financial performance, which may involve known and unknown risks and uncertainties and other factors that may cause our actual results, levels of activity, performance or achievement to be materially different from those expressed or implied by any forward-looking statements.From time to time, we may also provide forward-looking statements in oral presentations to the public or in other materials we issue to the public.Forward-looking statements give current expectations or forecasts of future events about the company.You may identify these statements by the fact that they do not relate to historical or current facts and may use words such as "believes," "expects," "estimates," "anticipates," "will," "should," "plan," "project," "intend," "could" and similar words or phrases.These statements are only predictions.Actual events or results may differ materially due to factors that affect international businesses, including changes in economic conditions and ongoing challenges in the global financial and credit markets, and change in laws and regulations (including regulations implemented under the Dodd-Frank Wall Street Reform and Consumer Protection Act) and political stability, as well as factors specific to Cat Financial and the markets we serve, including the market’s acceptance of our products and services, the creditworthiness of our customers, interest rate and currency rate fluctuations and estimated residual values of leased equipment.Those risk factors may not be exhaustive.We operate in a continually changing business environment and new risk factors emerge from time to time.We cannot predict these new risk factors, nor can we assess the impact, if any, of these new risk factors on our businesses or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those projected in any forward-looking statements.Accordingly, forward-looking statements should not be relied upon as a prediction of actual results.Moreover, we do not assume responsibility for the accuracy and completeness of those statements.All of the forward-looking statements are qualified in their entirety by reference to the factors discussed under the captions "Risk Factors" and "Management’s Discussion and Analysis of Financial Condition and Results of Operations" in this Form 10-K and could cause results to differ materially from those projected in the forward-looking statements.Cat Financial undertakes no obligation to publicly update forward-looking statements, whether as a result of new information, future events or otherwise. You may, however, consult any related disclosures we may make in our subsequent Form 10-Q and Form 8-K reports to the SEC. Item 1. Business. General Caterpillar Financial Services Corporation was organized in 1981 in the State of Delaware (together with its subsidiaries, "Cat Financial," "the Company," "we" or "our").We are a wholly-owned finance subsidiary of Caterpillar Inc. (together with its other subsidiaries, "Caterpillar" or "Cat") and our corporate headquarters is located in Nashville, Tennessee. Nature of Operations Our primary business is to provide retail financing and wholesale alternatives for Caterpillar products to customers and dealers around the world.Such retail financing is primarily comprised of financing of Caterpillar equipment, machinery and engines.In addition, we also provide financing for vehicles, power generation facilities and marine vessels that, in most cases, incorporate Caterpillar products.We also provide wholesale financing to Caterpillar dealers and purchase short-term dealer receivables from Caterpillar and its subsidiaries.The various financing plans offered by Cat Financial are primarily designed to increase the opportunity for sales of Caterpillar products and generate financing income for Cat Financial.A significant portion of our activities is conducted in North America.However, we have additional offices and subsidiaries in Asia-Pacific, Europe and Latin America.We have more than 25 years of experience in providing financing for Caterpillar products, contributing to our knowledge of asset values, industry trends, product structuring and customer needs. 1 The Company’s retail leases and installment sale contracts (totaling 56 percent*) include: · Tax leases that are classified as either operating or finance leases for financial accounting purposes, depending on the characteristics of the lease.For tax purposes, we are considered the owner of the equipment (16 percent*). · Finance (non-tax) leases, where the lessee for tax purposes is considered to be the owner of the equipment during the term of the lease, that either require or allow the customer to purchase the equipment for a fixed price at the end of the term (21 percent*). · Installment sale contracts, which are equipment loans that enable customers to purchase equipment with a down payment or trade-in and structure payments over time (18 percent*). · Governmental lease-purchase plans in the U.S. that offer low interest rates and flexible terms to qualified non-federal government agencies (1 percent*). The Company’s wholesale notes receivable, finance leases and installment sale contracts (totaling 12 percent*) include: · Inventory/rental programs, which provide assistance to dealers by financing their new Caterpillar inventory and rental fleets (5 percent*). · Short-term dealer receivables we purchase from Caterpillar at a discount (7 percent*). The Company’s retail notes receivable (32 percent*) include: · Loans that allow customers and dealers to use their Caterpillar equipment or other assets as collateral to obtain financing. *Indicates the percentage of total portfolio as of December 31, 2010.We define total portfolio as total finance receivables plus equipment on operating leases, less accumulated depreciation.For more information on the above and our concentration of credit risk, please refer to Note 4 of Notes to Consolidated Financial Statements. Competitive Environment We operate in a highly competitive environment, with financing for users of Caterpillar equipment available through a variety of sources, principally commercial banks and finance and leasing companies.Our competitors include Wells Fargo Equipment Finance Inc., General Electric Capital Corporation and various banks and finance companies.In addition, many of the manufacturers that compete with Caterpillar also own financial subsidiaries such as Volvo Financial Services, Komatsu Financial L.P. and John Deere Capital Corporation that utilize below-market interest rate programs (subsidized by the manufacturer) to assist machine sales.We work with Caterpillar to provide a broad array of financial merchandising programs around the world to meet these competitive offers. 2 We provide financing only when acceptable criteria are met.Credit decisions are based upon, among other factors, the customer's credit history, financial strength and intended use of equipment.We typically maintain a security interest in retail financed equipment and require physical damage insurance coverage on financed equipment.We continue to finance a significant portion of Caterpillar dealers' sales and inventory of Caterpillar products throughout the world (see Note 15 of Notes to Consolidated Financial Statements for more information regarding our segments and geographic areas).We participate in certain marketing programs sponsored by Caterpillar and/or Caterpillar dealers that allow us to offer financing to customers at interest rates that are below-market rates through subsidies from Caterpillar and/or Caterpillar dealers.Under these programs, Caterpillar, or the dealer, subsidizes an amount at the outset of the transaction, which we then recognize as revenue over the term of the financing.These marketing programs provide us with a significant competitive advantage in financing Caterpillar products. In certain instances, our operations are subject to supervision and regulation by state, federal and various foreign government authorities and may be subject to various laws and judicial and administrative decisions imposing various requirements and restrictions, which, among other things, (i) regulate credit granting activities and the administration of loans, (ii) establish maximum interest rates, finance charges and other charges, (iii) require disclosures to customers and investors, (iv) govern secured transactions, (v) set collection, foreclosure, repossession and other trade practices and (vi) regulate the use and reporting of information related to a borrower's credit experience.Our ability to comply with these governmental and legal requirements and restrictions affects our operations. We also have agreements with Caterpillar that are significant to our operation.These agreements provide us with certain types of operational and administrative support from Caterpillar such as the administration of employee benefit plans, financial support, funding support and various forms of corporate services that are integral to the conduct of our business.For more information on these agreements, please refer to Note 12 of Notes to Consolidated Financial Statements. Employment As of December 31, 2010, the Company had 1,572 full-time employees, an increase of 2 percent from December 31, 2009. Available Information The Company files electronically with the Securities and Exchange Commission (SEC) required reports on Form 8-K, Form 10-Q and Form 10-K.The public may read and copy any materials the Company has filed with the SEC at the SEC’s Public Reference Room at treet, N.E., Washington, DC 20549.The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.The SEC maintains an Internet site (www.sec.gov) that contains reports, proxies and information statements and other information regarding issuers that file electronically with the SEC.Copies of our annual report on Form 10-K, quarterly reports on Form 10-Q and any amendments to these reports filed or furnished with the SEC are available free of charge through our Internet site (www.catfinancial.com) as soon as reasonably practicable after filing with the SEC.Copies may also be obtained free of charge by writing to:Legal Dept., Caterpillar Financial Services Corporation, 2120 West End Ave., Nashville, Tennessee 37203-0001.In addition, the public may obtain more detailed information about our parent company, Caterpillar Inc. (together with its subsidiaries, "Caterpillar" or "Cat") by visiting its Internet site (www.cat.com).None of the information contained at any time on our Internet site, Caterpillar’s or the SEC’s Internet sites is incorporated by reference into this document. 3 Item 1A. Risk Factors. The statements in this section describe the most significant risks to our business and may contain "forward looking statements" that are subject to the caption "CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS" presented prior to Item 1 of this report.The statements in this section should also be considered carefully in conjunction with "Management’s Discussion and Analysis of Financial Condition and Results of Operations" and the "Notes to Consolidated Financial Statements" to this Form 10-K.The risk factors described below are a cautionary discussion of risks, uncertainties and assumptions that we believe are significant to our business. These are factors that, individually or in the aggregate, we believe could make our actual results differ materially from expected or past results. Because it is impossible to predict or identify all such factors, the following factors should not be considered to be a complete discussion of risks and uncertainties. The success of our business depends upon the demand for Caterpillar’s products Our business is largely dependent upon the demand for Caterpillar’s products and customers’ willingness to enter into financing or leasing agreements, which may be negatively affected by challenging global economic conditions.As a result, a significant and prolonged decrease in demand could have a material adverse effect on our business, financial condition, results of operations and cash flows.Our primary business is to provide retail and wholesale financing alternatives for Caterpillar products to customers and Caterpillar dealers.The demand for Caterpillar’s products and our products and services is influenced by a number of factors, including: · General world economic conditions and the level of mining, construction and manufacturing activity; · Fluctuations in demand and prices for certain commodities; · Fluctuations in currency exchange rates and interest rates; · Changes and uncertainties in the monetary and fiscal policies of various governmental and regulatory entities; · Caterpillar’s ability to produce products that meet the customer’s needs; · Caterpillar’s ability to maintain key dealer relationships; · The ability of Caterpillar dealers to sell Caterpillar products and their practices regarding inventory control; · Changes in pricing policies by Caterpillar or its competitors; and · Political, economic and legislative changes. Any significant adverse changes to these factors could negatively impact our results. 4 Changes in government monetary or fiscal policies may negatively impact our results Most countries have established central banks to regulate monetary systems and influence economic activities, generally by adjusting interest rates.Interest rate changes affect overall economic growth, which in turn affects Caterpillar’s sales and our financing activities.Interest rate changes also affect customers’ abilities to finance machine purchases, can change the optimal time to keep machines in a fleet and can impact the ability of Caterpillar’s suppliers to finance the production of parts and components necessary to manufacture and support Caterpillar products.An increase in interest rates could result in lower sales of Caterpillar’s products and adversely impact our business, results of operations and financial condition. Economic events can reduce the availability of liquidity to fund investments in many markets that we serve.Central banks and other policy arms of many countries have implemented various actions to restore liquidity and increase the availability of credit.The continuing effectiveness of these and related government actions is uncertain and could have a material impact on the customers and markets we serve and our business, results of operations and financial condition. Government policies on taxes and spending affect our business.Throughout the world, government spending finances much infrastructure development, such as highways, airports, sewer and water systems and dams.Tax regulations determine the deductibility of depreciation expenses and the amount of money users of Caterpillar’s products can retain, both of which influence investment decisions.Unfavorable developments, such as declines in government revenues, decisions to reduce public spending or increases in taxes, could negatively impact our results. Changes in the marketing, operational or administrative support that we receive from Caterpillar could adversely effect our results We participate in certain marketing programs sponsored by Caterpillar and/or Caterpillar dealers that allow us to offer financing to customers at interest rates that are below-market rates through subsidies from Caterpillar and/or Caterpillar dealers.These marketing programs provide us with a significant competitive advantage in financing Caterpillar products.Any elimination of these marketing programs or reduction in our ability to offer competitively priced financing to customers could reduce the percentage of Caterpillar products financed by us, which could have a material adverse affect on our business, financial condition, results of operations and cash flows.Caterpillar also provides us with other types of operational and administrative support, such as the administration of employee benefit plans, which is integral to the conduct of our business.Any changes in the levels of support from Caterpillar could also negatively impact our results. An increase in delinquencies, repossessions or net losses could adversely effect our results Our business is significantly influenced by the credit risk associated with our customers.The creditworthiness of each customer and the rate of delinquencies, repossessions and net losses on customer obligations are directly impacted by several factors, including, but not limited to, relevant industry and economic conditions and the availability of capital.Any increase in delinquencies, repossessions and net losses on customer obligations could have a material adverse effect on our earnings and cash flows. In addition, although we evaluate and adjust our allowance for credit losses related to past due and non-performing receivables on a regular basis, adverse economic conditions or other factors that might cause deterioration of the financial health of ourcustomers could change the timing and level of payments received and thus necessitate an increase in our estimated losses, which could also have a material adverse effect on our earnings and cash flows. 5 Changes in interest rates, foreign currency exchange rates or market liquidity conditions could adversely effect our earnings and/or cash flow Changes in interest rates, foreign currency exchange rates and market liquidity conditions could have a materially adverse effect on our earnings and cash flows.Because a significant number of our loans are made at fixed interest rates, our business is subject to fluctuations in interest rates.Changes in market interest rates may influence our financing costs, returns on financial investments and the valuation of derivative contracts and could reduce our earnings and/or cash flow.In addition, since we make a significant number of loans in currencies other than the U.S. dollar, fluctuations in foreign currency exchange rates could also reduce our earnings and cash flow.We also rely on a number of diversified global debt capital markets and funding programs to provide liquidity for our global operations, including commercial paper, medium-term notes, retail notes, variable denomination floating rate demand notes, asset-backed securitizations and bank loans.Significant changes in market liquidity conditions could impact our access to funding and the associated funding cost and reduce our earnings and cash flow. Although we manage interest rate, foreign currency exchange rate and market liquidity risks with a variety of techniques, including a match funding program, the selective use of derivatives and a broadly diversified funding program, there can be no assurance that fluctuations in interest rates, currency exchange rates and market liquidity conditions will not have a material adverse effect on our earnings and cash flow.If any of the variety of instruments and strategies we use to hedge our exposure to these various types of risk are ineffective, we may incur losses. A decrease in the residual value of the equipment that we finance could adversely effect our results Declines in the residual value of equipment financed by us may reduce our earnings.We recognize the residual value of leased equipment, which is the estimated future wholesale market value of leased equipment at the time of the expiration of the lease term.We estimate the residual value of leased equipment at the inception of the lease based on a number of factors, including historical wholesale market sales prices, past remarketing experience and any known significant market/product trends.If estimated future market values significantly decline due to economic factors, obsolescence or other adverse circumstances, we may not realize such residual value, which could reduce our earnings, either through an increase in depreciation expense or a decrease in finance revenue. The success of our business depends on our ability to develop, produce and market quality products and services that meet our customers’ needs We operate in a highly competitive environment, with financing for users of Caterpillar equipment available through a variety of sources, principally commercial banks and finance and leasing companies.Increasing competition may adversely affect our business if we are unable to match the products and services of our competitors.Also, as noted above, any changes to the marketing programs sponsored by Caterpillar and/or Caterpillar dealers, which allow us to offer financing to customers at interest rates that are below-market rates, could have a materially adverse effect on our business. Disruptions or volatility in global financial markets could adversely impact the industries and markets in which we serve and operate Global economic conditions may cause volatility and disruptions in the capital and credit markets. Should global economic conditions deteriorate or access to credit markets be reduced, we could experience reduced levels of liquidity and increased credit spreads in the markets we serve.During the 2008-2009 global economic downturn, financial markets decreased the availability of liquidity, credit and credit capacity for certain issuers, including certain of our customers and Caterpillar dealers and suppliers.Although we generally generate significant funds from our operations, continuing to meet our cash requirements over the long-term could require substantial liquidity and access to sources of funds, including capital and credit markets.We have continued to maintain access to key global medium-term note and commercial paper markets, but there can be no assurance that such markets will continue to represent a reliable source of financing.If global economic conditions were to deteriorate, we could face materially higher financing costs, become unable to access adequate funding to operate and grow our business and/or meet our debt service obligations as they mature, and we could be required to draw upon contractually committed lending agreements primarily provided by global banks and/or by seeking other funding sources.However, under extreme market conditions, there can be no assurance that such agreements and other funding sources would be available or sufficient.Any of these events could negatively impact our business, results of operations and financial condition. 6 The extent of any impact on our ability to meet funding or liquidity needs would depend on several factors, including our operating cash flows, the duration of any market disruptions, changes in counterparty credit risk, the impact of government intervention in financial markets including the effects of any programs or legislation designed to increase or restrict liquidity for certain areas of the market, general credit conditions, the volatility of equity and debt markets, our credit ratings and credit capacity and the cost of financing and other general economic and business conditions.Market disruption and volatility may also lead to a number of other risks in connection with these events, including but not limited to: · Market developments that may affect customer confidence levels and may cause declines in the demand for financing and adverse changes in payment patterns, causing increases in delinquencies and default rates, which could impact our write-offs and provision for credit losses; · The process we use to estimate losses inherent in our credit exposure requires a high degree of management’s judgment regarding numerous subjective, qualitative factors, including forecasts of economic conditions and how economic predictors might impair the ability of our borrowers to repay their loans.If financial market disruption and volatility is experienced, the accuracy of these judgments may be impacted; · Our ability to engage in routine funding transactions or borrow from other financial institutions on acceptable terms or at all could be adversely affected by disruptions in the capital markets or other events, including actions by rating agencies and deteriorating investor expectations; and · Since our counterparties are financial institutions, their ability to perform in accordance with any of our underlying agreements could be adversely affected by market volatility and/or disruptions in the equity and credit markets. Restrictive covenants in our debt agreements could limit our financial and operating flexibility Cat Financial and our subsidiaries have agreements under which we borrow or have the ability to borrow funds for use in our respective businesses and are utilized primarily to support our commercial paper program and other general corporate purposes.Certain of these agreements include covenants relating to our financial performance.The two most significant financial covenants included in these agreements are: (1) a leverage ratio covenant that requires us to maintain a ratio of consolidated debt to consolidated net worth of not greater than 10.0 to 1; and (2) an interest coverage ratio that requires us to maintain a ratio of (i) profit excluding income taxes, interest expense and net gain/(loss) from interest rate derivatives to (ii) interest expense of not less than 1.15 to 1, in each case, calculated at the end of each calendar quarter for the rolling four-quarter period then most recently ended for us and our subsidiaries on a consolidated basis in accordance with generally accepted accounting principles.In addition, we are restricted in a number of our agreements from terminating, amending or modifying our support agreement with Caterpillar.We are also restricted in our ability to incur secured indebtedness or consolidate, merge or sell assets.Similarly, we are also bound by covenants in various agreements that involve Caterpillar and its obligation to maintain a consolidated net worth of not less than $9 billion at all times during each fiscal year. 7 Although we do not believe any of these covenants presently materially restrict our operations, our ability to meet any one particular financial covenant may be affected by events that could be beyond our control and could result in material adverse consequences that negatively impact our business, results of operations and financial condition.These consequences may include the acceleration of repayment of amounts outstanding under certain of our credit agreements, the triggering of an obligation to redeem certain debt securities, the termination of existing unused credit commitments by our lenders, the refusal by our lenders to extend further credit under one or more of our credit agreements or the lowering or modification of our credit ratings, including those of any of our subsidiaries.We cannot provide assurance that we will continue to comply with each credit covenant, particularly if we were to encounter challenging and volatile market conditions. Failure to maintain our credit ratings would increase our cost of borrowing and could adversely affect our access to capital markets Caterpillar's and Cat Financial's costs of borrowing and ability to access the capital markets are affected not only by market conditions but also by the short-term and long-term debt ratings assigned to our debt by the major credit rating agencies.These ratings are based, in significant part, on Caterpillar's and Cat Financial's performance as measured by financial metrics such as interest coverage and leverage ratios, as well as transparency with rating agencies and timeliness of financial reporting.In 2009, each of the major credit rating agencies either modified their outlook for the company and Caterpillar or downgraded their rating.While the rating agencies subsequently improved their outlook to stable, there can be no assurance that Caterpillar’s or Cat Financial’s credit ratings will not be lowered in the future. Although Caterpillar and Cat Financial have committed credit facilities to provide liquidity, any downgrades of our credit ratings could increase our cost of borrowing and could have an adverse effect on our access to the capital markets, including restricting, in whole or in part, our access to the commercial paper market.There can be no assurance that the commercial paper market will continue to be a reliable source of short-term financing for Caterpillar and Cat Financial.An inability to access the capital markets could have a material adverse effect on our cash flow, results of operations and financial condition. We may incur additional tax expense or become subject to additional tax exposure We are subject to income taxes in the United States and numerous foreign jurisdictions, and our domestic and international tax liabilities are dependent upon the distribution of income among these different jurisdictions. Our provision for income taxes and related tax payments in the future could be adversely affected by numerous factors, including, but not limited to, income before taxes being lower than anticipated in countries with lower statutory tax rates and higher than anticipated in countries with higher statutory tax rates, changes in the valuation of deferred tax assets and liabilities and changes in tax laws and regulations.We are also subject to the continuous examination of our income tax returns by the U.S. Internal Revenue Service and other tax authorities.The results of audits and examinations of previously filed tax returns and continuing assessments of our tax exposures may have an adverse effect on the Company’s provision for income taxes and related tax payments. 8 Our global operations are exposed to political and economic risks, commercial instability and events beyond our control in the countries in which we operate Our global operations are dependent upon products manufactured, purchased, sold and financed in the U.S. and internationally, including in countries with political and economic instability.In some cases, these countries have greater political and economic volatility and greater vulnerability to infrastructure and labor disruptions than in our other markets.Operating and seeking to expand business in a number of different regions and countries exposes us to a number of risks, including: · Multiple and potentially conflicting legal and regulatory requirements that are subject to change; · Increased exposure to currency fluctuations and imposition of currency restrictions, restrictions on repatriation of earnings or other similar restraints; · Difficulty of enforcing agreements and collecting receivables through foreign legal systems; · Difficulty in staffing and managing (including ensuring compliance with internal policies and controls) geographically widespread operations and the application of foreign labor regulations; · Natural disasters, embargoes, catastrophic events and national and international conflict, including acts of terrorism; and · Political and economic instability or civil unrest that may severely disrupt economic activity in affected countries, particularly in emerging markets. The occurrence of one or more of these events may negatively impact our business, results of operations and financial condition. Changes in financial regulation legislation could adversely impact the company and its results of operations and financial condition The U.S. Dodd–Frank Wall Street Reform and Consumer Protection Act was signed into law in July 2010 and includes extensive provisions regulating the financial services industry.The impact of this legislation remains uncertain, as regulators continue to propose and adopt implementing rules.If the rules, as adopted, impose significant costs or restrictions on the company, including, without limitation, costs or restrictions on our use of derivatives or asset backed securitizations, we could experience an adverse effect on our results of operations and financial condition. Changes in accounting guidance could have an adverse effect on our results of operations, as reported in our financial statements Our financial statements are subject to the application of GAAP, which is periodically revised and/or expanded.Accordingly, from time to time we are required to adopt new or revised accounting guidance issued by recognized authoritative bodies, including the Financial Accounting Standards Board.Market conditions have prompted accounting standard setters to issue new guidance, which further interprets or seeks to revise accounting pronouncements related to various transactions, as well as to issue new guidance expanding disclosures.The impact of accounting pronouncements that have been issued but not yet implemented is disclosed in our annual and quarterly reports on Form 10-K and Form 10-Q.An assessment of proposed guidance is not provided, as such proposals are subject to change through the exposure process and, therefore, their effects on our financial statements cannot be meaningfully assessed.It is possible that future accounting guidance we are required to adopt could change the current accounting treatment that we apply to our consolidated financial statements and that such changes could have a material adverse effect on our business, results of operations and financial condition. 9 Item 1B. Unresolved Staff Comments. None. Item 2. Properties. Our corporate headquarters are located in Nashville, Tennessee.We maintain forty-four offices in total, of which ten are located in North America (nine in the U.S. and one in Canada), twenty are located in Europe, one is located in the Middle East, nine are located in Asia-Pacific and four are located in Latin America (see Note 14 of Notes to Consolidated Financial Statements for more information regarding our segments and geographic areas).All of our offices are leased. Item 3. Legal Proceedings. We are involved in unresolved legal actions that arise in the normal course of business.The majority of these unresolved actions involve claims to recover collateral, claims pursuant to customer bankruptcies and the pursuit of deficiency amounts.Although it is not possible to predict with certainty the outcome of our unresolved legal actions or the range of probable loss, we believe that these unresolved legal actions will neither individually nor in the aggregate have a material adverse effect on our consolidated financial position, liquidity or results of operations. PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Our stock is not publicly traded.Caterpillar Inc. is the owner of our one outstanding share.A cash dividend of $600 million was paid to Caterpillar in 2010.A cash dividend was neither declared nor paid in 2009 or 2008. 10 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. OVERVIEW:2010 VS. 2009 We reported revenues of $2.552 billion, a decrease of $162 million, or 6 percent, compared with 2009.Profit after tax was $278 million, a $19 million, or 7 percent, increase from 2009. · The decrease in revenues was principally due to a $223 million unfavorable impact from lower average earning assets (finance receivables and operating leases at constant interest rates), partially offset by a $53 million favorable change from returned or repossessed equipment and the absence of $34 million in write-downs on retained interests related to the securitized asset portfolio that occurred in 2009. · Profit before income taxes was $329 million for 2010, compared to $320 million for 2009.The increase was principally due to a $53 million favorable change from returned or repossessed equipment,the absence of $34 million in write-downs on retained interests related to the securitized asset portfolio that occurred in 2009, a $28 million favorable impact from net currency exchange gains and losses, a $20 million decrease in the provision for credit losses, an $11 million improvement in net yield on average earning assets and the absence of a $10 million impact from employee separation charges in the first quarter of 2009.These increases in pre-tax profit were partially offset by an $82 million unfavorable impact from lower average earning assets, a $35 million increase in general, operating and administrative expense,$16 million due to the absence of favorable mark-to-market adjustments that were recorded on interest rate derivative contracts in the first quarter of 2009 and a $14 million decrease in other miscellaneous items. · The provision for income taxes for 2010 reflects an annual tax rate of 19 percent, which was favorably impacted by benefits of $22 million related to prior years. The annual tax rate of 19 percent is up from the 17 percent annual rate in 2009 primarily due to changes in our geographic mix of pre-tax profits. · New retail financing was $9.46 billion, an increase of $1.8 billion, or 24 percent, from 2009.The increase was primarily related to improvement in our North America, Asia-Pacific and Europe operating segments. · During 2010, our overall portfolio quality reflected continued improvement in global economic conditions.At the end of 2010, past dues were 3.87 percent, down from 4.88 percent at the end of the third quarter of 2010 and 5.54 percent at the end of 2009. · Write-offs, net of recoveries, were $237 million for the full-year 2010, compared to $253 million for 2009.Full-year 2010 write-offs, net of recoveries, were 1.04 percent of average annual retail portfolio, compared to 1.03 percent in 2009. · At year-end 2010, our allowance for credit losses was 1.57 percent of net finance receivables, compared with 1.61 percent at the end of the third quarter of 2010 and 1.64 percent at the end of 2009.The allowance at year-end reflects improving portfolio performance metrics and the write-off of accounts previously identified as probable credit losses.Our allowance for credit losses totaled $363 million at December 31, 2010, compared to $377 million at December 31, 2009.The overall decrease of $14 million in allowance for credit losses during the year reflects a $16 million decrease associated with the lower allowance rate, partially offset by a $2 million increase in allowance due to an increase in our net finance receivables portfolio. 11 2010 VS. 2009 REVENUES Retail and wholesale revenue for 2010 was $1.525 billion, a decrease of $171 million from 2009.The decrease was due to a $129 million unfavorable impact from lower average earning assets (finance receivables at constant interest rates) and a $42 million unfavorable impact from lower interest rates on new and existing retail and wholesale receivables.The annualized average yield was 6.68 percent for 2010, compared to 6.87 percent in 2009. Operating lease revenue for 2010 was $885 million, a decrease of $30 million from 2009. The decrease was due to a $74 million unfavorable impact from lower average earning assets (operating leases at constant interest rates), partially offset by a $44 million favorable impact from higher interest rates on operating leases. Other revenue, net, for 2010 was $142 million, an increase of $39 million from 2009 primarily due to a $53 million favorable change from returned or repossessed equipment and the absence of $34 million in write-downs on retained interests related to the securitized asset portfolio that occurred in 2009, partially offset by a $20 million decrease in Interest Income on Notes Receivable from Caterpillar, the absence of a $12 million gain on sales of receivables in 2009 and decreases in various other revenue items.Other revenue, net, items were as follows: (Millions of dollars) Interest income on Notes Receivable from Caterpillar $
